Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claims 9 and 11. In the Response to the Restriction Requirement, the Applicant elected, without traverse, the claims drawn to a composition (originally claims 1-8). See MPEP 1302.04.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Applicant’s Arguments, provided in the After-Final Examination Request, the Applicant persuasively showed that the claimed composition provides for benefits that would not have been expected by the ordinary artisan. Specifically, the Applicant has reasonably shown that the claimed iron-milk complex unexpectedly improves probiotic survival within a powderized composition. While there is some motivation to combine the iron-milk complex with probiotics, there is no reasonable evidence found in the prior art for the ordinary artisan to expect that the claimed iron-milk complex would improve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651